Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the Claim 1 is the inclusion of the limitation, "updates the state value xi(t) of each sensor node i for tmax iterations with a local maximum of the state values xi(t) and xj(t-1) of the sensor node i and one or more neighboring sensor nodes J; wherein the growth rate estimate λi is described by λi (tmax) = xi(tmax)/tmax; determines a true state value maximum of a plurality of true state value maxima for each respective sensor node i of the plurality of N sensor nodes at each iteration t of a plurality of tmax iterations to generate a set of true state maxima, wherein to determine the true state value maximum the processor: measures an initial state value xi(0) by each sensor node i; and updates the state value xi(t) of each sensor node i for tmax iterations with a local maximum of the state values xi(t) and xj(t-1) of the sensor node i and one or more neighboring sensor nodes J; wherein the growth rate estimate λi is removed from each state value xi(t); and selecting a final state value maximum from the set of true state value maxima" in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claim 1.
The primary reason for the allowance of the Claim 10 is the inclusion of the limitation, "determines a true state value maximum of a plurality of true state value maxima for each respective sensor node i of the plurality of N sensor nodes at each iteration t of a plurality of tmax iterations to generate a set of true state maxima by removing the growth rate estimate λi associated with each respective sensor node i from the respective state values xi(t) of each sensor node i of the plurality of N sensor nodes; and selects a final state value maximum from the set of true state value maxima" in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claim 10.
The primary reason for the allowance of the Claim 16 is the inclusion of the limitation, "determining a true state value maximum for each respective sensor node i of the plurality of N sensor nodes for each iteration t of a plurality of tmax Iterations to generate a set of true state value maxima; and selecting a final state value maximum from the set of true state value maxima" in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claim 16.
Muniraju et al. “Max Consensus in the Presence of Additive Noise” discloses “Robust Max Consensus Algorithm” as follows.

    PNG
    media_image1.png
    662
    707
    media_image1.png
    Greyscale



Each of prior arts of record teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations before the effective filing date of the claimed invention.
Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 2-9, 11-15, and 17-20 depending on claims 1, 10, and 16 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE Y LEE/
Primary Examiner, Art Unit 2466